Citation Nr: 1810543	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to November 1978 and from May 1979 to June 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  

Subsequent to the most recent adjudication in this matter, additional evidence was associated with the Veteran's claims file (including an additional VA examination report) without a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  As this matter is being remanded anyway, the AOJ will have an opportunity to consider this evidence in the first instance.

Although the RO reopened the Veteran's claim of service connection for right ear hearing loss by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of service connection for right ear hearing loss, on de novo review, is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2010 rating decision most recently reopened and denied the Veteran's claim of service connection for right ear hearing loss based essentially on a finding that he was not shown to have a right ear hearing loss disability for VA purposes and that such was unrelated to service.  

2.  Evidence received since the October 2010 rating decision tends to show that the Veteran currently has (or at one point had) a right ear hearing loss disability and that such disability may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 2003 rating decision denied the Veteran's original claim of service connection for right ear hearing loss based on a finding that he was not shown to have a right ear hearing loss disability for VA purposes and that such was not related to service.  A July 2003 rating decision continued the denial.  He did not appeal that decision and it became final.  38 U.S.C. § 7105.  

The Veteran subsequently filed other claims to reopen, which were denied in May 2005, April 2008, and October 2010 rating decisions.  Although he initiated an appeal with respect to the October 2010 rating decision, he did not perfect his appeal following issuance of a statement of the case.  The October 2010 rating decision is therefore the last final decision in the matter of service connection for right ear hearing loss and new and material evidence is required to reopen the claim.  38 U.S.C. § 5108. 

Evidence of record at the time of the October 2010 rating decision included the Veteran's service treatment records (STRs), VA treatment records, statements in support of the Veteran's claims, and an October 2009 VA examination report that showed the Veteran did not have a right ear hearing loss disability for VA purposes.

As this claim was previously denied based on a finding that the Veteran did not have a right ear hearing loss disability for VA purposes, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that he has a right ear hearing loss disability and that such may be related to service).  

Evidence received since the October 2010 rating decision includes additional VA treatment records and VA examination reports, including a March 2012 report that shows a right ear hearing loss for VA purposes.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for right ear hearing loss must be reopened.   Shade, 24 Vet. App. at 110.


ORDER

The appeal seeking to reopen a claim of service connection for right ear hearing loss is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  Specifically, a review of the record found incomplete development of medical evidence and conflicts in the medical evidence in the record that must be resolved for proper appellate consideration of the issue on appeal.   


The Veteran has undergone four VA hearing loss examinations in this matter: in October 2009, March 2012, August 2014, and May 2017.  The October 2009, August 2014, and May 2017 VA examiners all concluded that the Veteran did not have a diagnosis of right ear hearing loss for VA purposes; only one examination, in March 2012, resulted in a diagnosis of a right ear hearing loss disability.  Given the fact that a grant of service connection for right ear hearing loss hinges on whether the Veteran, in fact, has a right ear hearing loss disability for VA purposes, the Board finds that an examination to secure a clarifying medical opinion in the matter is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should obtain for the record updated records of all evaluations and treatment the Veteran has received for right ear hearing loss from both private and VA facilities/medical providers.  He must assist in the matter by identifying the providers and submitting releases for VA to obtain any private records identified.

2. The AOJ should then arrange for an audiological examination of the Veteran (with audiometric studies) to determine the nature and cause of his right ear hearing loss.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a current hearing loss DISABILITY (as defined in 38 C.F.R. § 3.385) in the right ear (or has he had such diagnosis at any time during the pendency of his claim)?

If the response is no, the examiner must account for the March 2012 examination showing right ear hearing loss.

(b) If a hearing loss disability is found in the right ear, what is the likely cause of such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to noise trauma therein? 

(c) If a right ear hearing loss disability is found to be unrelated to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by the Veteran's service-connected tinnitus and/or left ear hearing loss?  If not, please identify the most likely cause.

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


